WOLF, C.J.
Appellant, State of Florida, Department of Transportation (DOT), challenges an order awarding attorney’s fees. DOT asserts that the trial court erred in regard to its determination of entitlement to fees as well as the amount awarded. We find no *609error as to the trial court’s determination as to entitlement. We decline to address DOT’s issue concerning lack of notice prior to the court determining the amount of fees, 'as this issue was never presented to the trial court. The attorney’s fee award is affirmed.
KAHN and POLSTON, JJ., concur.